*157Order, Supreme Court, New York County (Joan Lobis, J.), entered December 2, 2002, which denied appellant’s motion to intervene, unanimously affirmed, without costs.
Proposed intervenor, a prospective purchaser of real property that had been affected by a matrimonial action, waited nearly four years after being served with a copy of an injunction against the sale before attempting to challenge the injunction by intervening in the matrimonial action. Moreover, by the time the motion to intervene was made, a total of eight years had elapsed from the conclusion of the matrimonial case. Since the proposed intervenor offered no adequate explanation for the delay, the court properly exercised its discretion in denying intervention on the ground of untimeliness (see Vacco v Herrera, 247 AD2d 608 [1998]), notwithstanding that intervention was sought as of right (see CPLR 1012 [a] [3]; Berry v St. Peter’s Hosp. of City of Albany, 250 AD2d 63, 69 [1998], lv dismissed 92 NY2d 1045 [1999]). We have considered and rejected the proposed intervenor’s remaining arguments. Concur—Buckley, P.J, Mazzarelli, Andrias, Sullivan and Marlow, JJ.